Citation Nr: 0003781	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated at 30 percent 
disabling.

2.	Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969, to include combat service in Vietnam. 

This appeal arose from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


FINDING OF FACT

The manifestations of the veteran's service-connected PTSD 
preclude him from obtaining and retaining substantially 
gainful employment. 


CONCLUSION OF LAW

The criteria for a 100 percent scheduler evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.129, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Post-Traumatic Stress Disorder

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that an 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts needed to 
adjudicate a scheduler evaluation of the veteran's 
psychiatric disability have been properly developed, and that 
no further assistance to the veteran is required on this 
issue to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where entitlement to service 
connection has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In this case, the RO evaluated the veteran under Diagnostic 
Code 9411, for PTSD.  The Board notes that effective November 
7, 1996, the VA revised the criteria for diagnosing and 
evaluating psychiatric disorders, including PTSD.  61 Fed. 
Reg. 52700-702 (1996).  On and after that date, all diagnoses 
of mental disorders for VA purposes must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  Id.  Where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-330 (1991).

Under the "old regulations" a 30 percent evaluation was 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people; or when the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was warranted for PTSD 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, or when by reason of psychoneurotic symptoms 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
To warrant a 70 percent rating, the ability to establish and 
maintain effective or favorable relationships with people had 
to have been severely impaired, or the veteran needed to show 
psychoneurotic symptoms of such severity and persistence that 
there was a severe impairment in the ability to obtain or 
retain employment.  For a total evaluation, the attitudes of 
all contacts except the most intimate needed to be so 
adversely affected as to result in virtual isolation in the 
community.  Alternatively, a total rating was warranted when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Finally, if the veteran were 
demonstrably unable to obtain or retain employment a 100 
percent rating was warranted.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

In the present case, the veteran, in a September 1991 rating 
decision, was granted service connection for PTSD and 
assigned a 10 percent evaluation.  By a July 1997 rating 
decision, the veteran was granted an increased evaluation to 
30 percent from which he appealed.  

The veteran received VA hospitalization from April to May 
1996.  He reported nightmares, flashbacks, poor sleep, anger, 
binge drinking, isolation, depression, intrusive thoughts, 
survival guilt, avoidance behavior and startle response.  
After admittance, he continued to have nightmares, 
flashbacks, poor sleep, intrusive thoughts, and survival 
guilt.  At discharge, the veteran was reported to be 
unemployable.  The diagnosis was PTSD.  He was assigned a 
Global Assessment of Functioning (GAF) score of 45.  Over the 
past year, he had an average GAF score of 60.  

The veteran also was hospitalized by VA from February to 
March 1997.  The veteran reported isolating himself, 
depression, lack of sleep, nightmares and flashbacks, 
anxiety, intrusive thoughts, increased startle response, 
survival guilt and hypervigilance.  At the time of discharge, 
the veteran still had flashbacks, poor sleep, and nightmares 
almost every night, but at different times.  He also still 
had anxiety, a lot of anger, and isolation symptoms.  The 
diagnosis was PTSD.  The GAF score assigned on admission was 
55 and the GAF score assigned at discharge was 65.

VA outpatient treatment records, dated from February 1996 to 
May 1998, show that the veteran received treatment for his 
PTSD.

On VA examination in February 1998, the veteran was reported 
to suffer from nightmares, flashbacks, intrusive thoughts 
about the war, decreased sleep, decreased concentration and 
increased startle response, hypervigilance, anhedonia, anger 
problems, and significant problems with avoidance.  He 
endorsed current problems with depression.  On examination 
his mood was depressed, his affect was mildly constricted, 
and he was mildly dysphoric.  The examiner indicated that the 
veteran had a moderate degree of impairment related to his 
PTSD symptoms in both interpersonal and occupational 
settings.  As a result of his PTSD symptoms, the examiner 
stated that the veteran was unable to maintain gainful 
employment and, in addition, with his depression symptoms he 
was dysfunctional enough that he was unable to pursue gainful 
employment.  The diagnosis was PTSD and he was assessed with 
a GAF score of 48.

The veteran was admitted for VA hospitalization from March to 
April 1998.  He complained of anxiety, isolation, exaggerated 
startle response, anger, survivor guilt, intrusive thoughts, 
avoidance behavior and hypervigilance.  After admission, he 
continued to have nightmares, flashbacks and intrusive 
thoughts.  The treating physician determined that the veteran 
was unemployable due to his PTSD.  The diagnosis was PTSD.  
He was assigned a current GAF score of 45 and a GAF score for 
the past year of 45.

On VA examination in March 1998, the veteran complained of 
nightmares, flashbacks, anxiety, isolation, exaggerated 
startle response, anger, survivor guilt, intrusive thoughts, 
avoidance behavior and hypervigilance.  The diagnosis was 
PTSD.  He was assigned a current GAF score of 45 and a GAF 
score for the past year of 45.

In an April 1998 VA psychological assessment, the veteran's 
PTSD complaints included nightmares, flashbacks, poor anger 
control, hypervigilance, startle response, and anxiety 
attacks that occurred twice weekly.  The diagnosis was PTSD 
and he was assigned a GAF of 65.

In a June 1998 VA vocational rehabilitation denial letter, a 
counseling therapist indicated that although the veteran was 
found to have a serious employment handicap, it was his 
determination that he was medically infeasible for 
participation in the Chapter 31 program.  That decision was 
made by a panel of counseling psychologists after evaluating 
the veteran's medical records.  It was determined that based 
on all the evidence of record, the veteran was not 
employable.  The counseling psychologist's professional 
opinion was that, due to the severity and chronicity of 
service-connected PTSD, the veteran was psychologically 
unable to participate in a program of rehabilitation.  It was 
also his opinion that the veteran's physical condition was a 
permanent barrier to competitive gainful employment.

On VA examination in March 1999, the veteran stated that he 
was not doing well.  He complained of decreased sleep, 
continuous nightmares, and depression.  On physical 
examination, he mood was down and he had a constricted 
affect.  The diagnosis was PTSD.  Alcohol dependence was 
judged to be in full remission.

In the present case, under the scheduler rating criteria in 
effect prior to November 7, 1996, a 100 percent evaluation 
for PTSD was warranted if the veteran demonstrated that he 
was unable to obtain or retain employment.  As the evidence 
of record clearly indicates, the veteran is unemployable 
based on the severity of his PTSD.  In this respect, the 
veteran, underwent VA hospitalization from April to May 1996 
and was assigned a GAF score of 45 which represents a serious 
impairment in social or occupational functioning, including 
an inability to keep a job.  In fact, the treating physician 
stated at discharge that the veteran was unemployable.  
Further, on VA examination in February 1998, the veteran was 
assigned a GAF score of 48, which again indicates a serious 
impairment in social and occupational functioning, including 
an inability to keep a job, and that examiner also indicated 
that the veteran was unable to maintain gainful employment as 
a result of his PTSD symptoms.  

The veteran was again admitted for VA hospitalization from 
March to April 1998.  He was assigned a GAF score of 45, and 
the treating physician determined that the veteran was 
unemployable due to his PTSD.  On VA examination in March 
1998, the veteran was again assigned a GAF score of 45 over 
the previous year.  

In a June 1998 VA vocational rehabilitation denial letter, a 
counseling psychologist determined that, based on all the 
evidence of record, the veteran was currently unemployable.  
The counseling psychologist's professional opinion was that 
due to the severity and chronicity of service-connected PTSD, 
the veteran was psychologically unable to participate in a 
program of rehabilitation.  Therefore, based on a review of 
the above medical evidence, the Board finds that the 
veteran's overall symptomatology clearly interferes with 
everyday activities, and that the medical evidence 
demonstrates that if he were to return to the workforce, he 
would be effectively unemployable.  Therefore, the Board 
finds that PTSD warrants a 100 percent scheduler disability 
rating under the old criteria governing disability ratings 
for PTSD.  See 38 C.F.R. § 4.132, Diagnostic Code 9411.  The 
benefit sought on appeal is allowed.

As a 100 percent rating is warranted under the old 
regulations, there is no need to explore whether a total 
rating is warranted under the new regulations.


ORDER

A 100 percent disability rating for the veteran's PTSD is 
warranted, subject to the laws and regulations governing the 
payment of monetary benefits.



REMAND

As the aforementioned grant of a total rating for PTSD 
affects the evidentiary picture previously before the RO when 
it denied entitlement to a permanent and total disability 
evaluation for pension purposes, the Board concludes that 
further action on the question of the appellant's entitlement 
to pension benefits would violate the appellant's right to 
due process under Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Therefore, this case is REMANDED for the following action:

The RO should readjudicate the 
appellant's entitlement to permanent and 
total disability evaluation for pension 
purposes in light of the decision to 
grant the appellant a total schedular 
rating for PTSD.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

